UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6547



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-91-44-3)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Butler appeals the district court’s order denying

without prejudice his motion for disclosure of attorney’s fees. We

have reviewed the record and the district court’s opinion and find

that Butler’s appeal is frivolous.       Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal on the reasoning

of the district court. See United States v. Butler, No. CR-91-44-3

(E.D. Va. Mar. 15, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2